DIXON, J.,
dissents from denial. There is no evidence of violation óf R.S. 32:103. Defendant might have been guilty of .careless and reckless driving when she backed out of a parking lot at 10-15 mph. R.S. 32:103 prohibits only dangerous movement of a “stopped, standing or parked” vehicle. The moving of the vehicle from the parked position did not endanger the deputy.
CALOGERO, J., is of the opinion the writ should be granted.
DENNIS, J., dissents from denial of the writ for the reasons assigned by DIXON, J.